Exhibit 10.3

FIRST AMENDMENT TO AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

This FIRST AMENDMENT TO THE AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
dated May 1, 2010 (the “First Amendment”) is made as of January 25, 2012 between
ARIAD Pharmaceuticals, Inc., a Delaware corporation (the “Company”) and Frank G.
Haluska, M.D., Ph.D. (the “Employee”).

WHEREAS, the Company and the Employee previously entered into an Amended and
Restated Executive Employment Agreement dated May 1, 2010 (the “Agreement”), and
the parties hereto desire further to amend certain provisions of the Agreement.

NOW, THEREFORE, in consideration of the promises set forth herein and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto agree further to amend the Agreement as follows:

I. Severance – Section 6.2:

The entirety of Section 6.2 shall be replaced with the following:

“6.2 In the event of a consummation of a Change in Control of the Company, and
if, upon such occurrence or within the period of one year following such
occurrence, the Company terminates the Employee’s employment without Cause or
the Employee resigns for “Good Reason” (as defined herein), then, subject to
compliance with Section 10 below, (i) all stock awards, stock options,
restricted stock or restricted stock units granted to the Employee and past
bonuses in the form of deferred compensation granted to the Employee shall
immediately vest and remain fully exercisable through their original term with
all rights; (ii) the Company shall continue to pay the Employee his then-current
base salary for twenty-four (24) months; and (iii) if the Employee makes an
effective COBRA election regarding group health insurance, then the Company
shall continue to provide the Employee with coverage under the Company’s group
health plan at the Company’s expense for a period of



--------------------------------------------------------------------------------

eighteen months following Employee’s separation from the Company. Except as
otherwise required under Section 14.2, salary continuation payments referenced
in Section 6.2(ii) above shall begin on the first regular pay date following
Employee’s separation from service. Finally, the payments and benefits described
in this Section 6.2 shall not be available if Employee’s employment terminates
due to death or disability during the one-year period following a Change of
Control.

II. Definition of “Good Reason”:

The definition of “Good Reason” in Section 15(g) of the Agreement shall be
replaced, in its entirety, with the following:

“(g) “Good Reason” means the occurrence of one or more of the following
conditions arising without the Employee’s voluntary consent:

(i) any requirement that the Employee relocate to a worksite that would increase
the Employee’s one-way commuting distance by more than twenty-five (25) miles,
provided that the Employee gives notice to the Company within ninety (90) days
of the relocation and the increase in commuting distance is not cured within
thirty (30) days of such notice;

(ii) the Company’s material breach of any provision of this Agreement with the
Employee, provided that the Employee gives notice to the Company within ninety
(90) days of the initial occurrence of the breach and it is not cured within
thirty (30) days of such notice; or

(iii) the material diminution of Employee’s roles, responsibilities, scope of
authority, or level in the overall management structure or hierarchy of the
Company and/or the entity resulting from a Change in Control, provided that the
Employee gives notice to the Company within ninety (90) days of the initial
occurrence of the material diminution, and it is not cured within thirty
(30) days of such notice.

For avoidance of doubt, a “material breach of any provision of this Agreement”
under clause (ii) above includes, without limitation, the Company’s failure to
pay or provide salary, bonus or any other form of compensation referenced in
Section 3 that is not corrected by the Company within thirty (30) days after
receiving notice from the Employee, provided such notice is provided by the
Employee

 

2



--------------------------------------------------------------------------------

within ninety (90) days of the initial occurrence of the breach. This definition
of “Good Reason” shall be interpreted consistent with the definition of an
“involuntary separation from service” under Section 1.409A-1 (n) of the Treasury
Regulations.”

III. Except as modified by this First Amendment, the Agreement remains in full
force and effect.

 

ARIAD PHARMACEUTICALS, INC., By:  

/s/ Harvey J. Berger

  Harvey J. Berger, M.D.   Chairman and Chief Executive Officer EMPLOYEE,

/s/ Frank G. Haluska

Frank G. Haluska, M.D., Ph.D.

DATED: January 25, 2012

 

3